Citation Nr: 0024780	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  99-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chest pain due to 
shrapnel wound/mortar explosion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to June 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1998, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim of entitlement to service 
connection for chest pain due to shrapnel wounds on the right 
(myofascial pain syndrome of the chest wall).  


FINDING OF FACT

The claim of entitlement to service connection for chest pain 
due to shrapnel wound/mortar explosion is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for chest pain due to 
shrapnel wound/mortar explosion is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The service medical records reveal that in September 1968, 
the veteran received multiple shrapnel wounds as a result of 
a mortar explosion.  

In a March 1999 letter Dr. H. A. Gutierrez wrote that he 
performed a medical evaluation as a result of discomfort on 
the anterior side of the veteran's thorax.  It was noted that 
the veteran had a history of a frontal injury resulting from 
the impact 
of a mortar explosion during active duty.  It was further 
reported that the impact from the mortar explosion affected 
the thorax, arms, and inguinal region and that shrapnel 
caused multiple injuries to these areas.  The doctor reported 
that in 1982, thorax pain began to increase progressively.  
At the time of the examination, the veteran was complaining 
discomfort to the thorax.  Physical examination reportedly 
revealed multiple injuries to the anterior side of the 
thorax, both arms and the inguinal area.  Pain was noted upon 
touching the thorax muscles and the pectorals.  The veteran 
also experienced pain on both sides of the costal-chondral 
union.  X-rays were referenced as revealing two to three 
metal fragments in the soft tissue on the anterior side of 
the thorax.  The diagnosis was muscular insertion pain on the 
anterior side of the thorax and post-traumatic costal 
chondritis on both anterior sides of the thorax.  Dr. 
Gutierrez was of the opinion that "the injuries the 
[veteran] suffered during the war could be the cause of said 
present discomfort.  He received the direct impact of the 
shrapnel and moreover, the impact from the shock wave from 
said explosion."  Dr. Gutierrez further opined that the 
veteran's significant discomfort had a direct relationship to 
the costal chondritis of the thorax causing pain at the 
muscular insertion with the rib cage and that "the fibrosis 
of the soft tissue, resulting from the multiple injuries to 
the thorax, could be another cause of pain in the muscles of 
said region."

Criteria

In general, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303. 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).




Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The veteran was exposed to a mortar explosion during service 
in Vietnam and received shrapnel wounds as a direct result of 
that explosion.  Dr. Gutierrez has diagnosed a current 
disability of the chest manifested by pain and has linked the 
current disability to the shrapnel wounds and/or shockwave of 
the mortar explosion which occurred during active duty.  As 
there is competent evidence of record of an in-service 
injury, a medical diagnosis of a current disability and a 
link between the in-service injury and the current 
disability, the Board finds the claim of entitlement to 
service connection for chest pain due to shrapnel 
wound/mortar explosion to be well grounded.  


ORDER

The claim of entitlement to service connection for chest pain 
due to shrapnel wound/mortar explosion is well grounded.  To 
that extent only, the appeal is granted. 


REMAND

As noted above, the Board finds the veteran's claim for 
service connection for chest pain to be well grounded based 
primarily on the March 17, 1999 letter from Dr. Gutierrez.  

It is also noted that in November 1997 the RO denied service 
connection for costochondritis and fibromyositis.  The 
veteran was notified of that decision but did not appeal.  In 
the March 1999 medical statement from Dr. Gutierrez, he 
provided a diagnosis, in part, of "post-traumatic costal 
chondritis on both anterior sides of the thorax" which he 
appears to be linking to the in-service shrapnel wound(s) 
and/or the shock wave from the explosion.  Thus, the Board 
concludes that the veteran's submission of Dr. Gutierrez's 
statement raises the question of whether it constitutes new 
and material evidence to reopen the claim of service 
connection for costochondritis.  This matter is deemed to be 
intertwined with the claim of service connection for chest 
pain inasmuch as it appears that the veteran is claiming 
service connection for such pain regardless of the diagnoses.  
Thus, the RO should address this matter while the case is in 
remand status.

According to Dr. Gutierrez, he observed "multiple injuries 
to the anterior side of [the veteran's] thorax" and X-rays 
showed two to three metal fragments in the soft tissue on the 
anterior side of the thorax.  However, the location of the 
fragments was not described further and the veteran is 
already receiving a 20 percent disability evaluation for 
radiculopathy and shell fragment wound scars on the right 
shoulder as a result of a metallic fragment in the right 
shoulder (clavicle).  (The thorax is defined as the upper 
part of the trunk between the neck and the abdomen, formed by 
the 12 thoracic vertebrae, the 12 pairs of ribs, the sternum 
and the muscles and fasciae attached to these.  Stedman's 
Medical Dictionary, 26th ed., 1995, at 1806.)   
Multiple prior X-rays of the chest have been noted to show no 
metal fragments in the chest, other than in the right 
sternoclavicular area.  

The veteran brought X-rays to the July 2000 videoconference 
hearing, which he alleged revealed three areas of shrapnel in 
his chest.  He testified that two X-rays from private doctors 
had been reviewed by Dr. Herbert, a VA physician, who circled 
three areas on the X-rays that purportedly showed shrapnel.  
The record reflects that Dr. Herbert conducted VA rating 
examinations of the veteran in July 1998, at which time a 
chest X-ray was taken and was interpreted by a radiologist as 
a normal study.  Thus, it is necessary to obtain the private 
X-ray films that the veteran testified show shrapnel.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of any 
medical care providers who have treated 
or evaluated his chest pain and whose 
records have not already been obtained.  
The RO should then try to obtain any 
records.  The RO should also request the 
veteran to obtain or to authorize the 
release of the X-rays Dr. Gutierrez 
referenced in his March 17, 1999 letter 
as showing two to three metal fragments 
in the soft tissue on the anterior side 
of the thorax.  Additionally, the RO must 
ask the veteran to submit the X-ray film 
that he brought to his July 10, 2000 
videoconference hearing, to include the 
one reportedly marked by Dr. Herbert as 
revealing metallic fragments in the 
chest.  All X-ray films obtained must be 
securely attached to the claims folder in 
a manner that will not damage the films.  
Regardless of the veteran's response, the 
RO must obtain any relevant VA medical 
records not already in the file.   

3.  Thereafter, the veteran should be 
afforded a comprehensive VA examination 
by an appropriately qualified physician 
to assess the etiology of his claimed 
chest pain.  The veteran's claims folder 
must be provided to the examiner prior to 
the examination and all X-ray films 
obtained pursuant to the development 
requested above must accompany the claims 
folder.  The examiner should afford the 
veteran an opportunity to describe his 
claimed chest pain and should perform a 
thorough physical examination, the 
results of which must be reported in 
detail.  The veteran should be afforded 
an X-ray examination of the thorax/right 
clavicle to determine whether there are 
any retained metallic fragments and, if 
so, to establish their location.  The 
films should be interpreted by a board-
certified radiologist who should also 
comparatively review the prior films that 
are associated with the claims file.  It 
is strongly suggested that the veteran 
also be afforded a CT scan to ascertain 
the presence and location of any metallic 
fragments in the area of the thorax.  

The clinical examiner should be afforded 
an opportunity to review any X-ray or CT 
scan films and should be provided with 
the radiologists' interpretation of those 
studies.  The examiner also must review 
the entire claims folder, specifically to 
include the reports of the July 1998 
examinations performed by Dr. Herbert and 
the March 1999 letter by Dr. Gutierrez.  
The examiner must be aware that service 
connection has already been granted for 
radiculopathy and shell fragment wound 
scars of the right shoulder (clavicle), 
among other shell fragment wound 
residuals.  The examiner should provide 
an opinion as to whether, in addition to 
the already service connected right 
shoulder/clavicle disability due to a 
shell fragment wound, the veteran has (1) 
any metallic fragments in the anterior 
thorax; and (2) whether he has a 
diagnosable disorder that produces chest 
pain, what the diagnosis of the disorder 
is, and whether it as likely as not is 
due either to (a) demonstrated thorax 
shell fragments, (b) to the already 
service connected right shoulder 
(clavicle) shell fragment wound with 
radiculopathy, or (c) to the effects of 
the shock wave from the mortar explosion 
that caused his multiple shell fragments 
wounds.  In light of Dr. Gutierrez's 
letter, the examiner also should 
specifically comment on whether the 
veteran does not does not have fibrosis 
of the soft tissue and/or costochondritis 
and, if he does, the most likely etiology 
of the disorder(s) including whether any 
such disorder is as likely as not due to 
any demonstrated shell fragments in the 
thorax, or to the already service 
connected right shoulder (clavicle) shell 
fragment wound with radiculopathy, or to 
the effects of exposure to the shock wave 
of the mortar explosion that caused his 
multiple shell fragment wounds.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.  

4.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it is essential that the examiner amend 
it so that the case will not have to be 
remanded again.  See Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim, with consideration of matter of 
new and material evidence to reopen the 
claim of service connection for 
costochondritis in view of Dr. 
Gutierrez's March 1999 statement.  If the 
claim for service connection for 
costochondritis is reopened it must then 
be considered based on all the evidence.  
The veteran must be notified of any 
rating decision on the matter of service 
connection for costochondritis and of the 
need to initiate an appeal if he 
disagrees.  If any benefit, for which a 
notice of disagreement has been received, 
remains denied, such should be addressed 
in a supplemental statement of the case, 
copies of which should be furnished to 
the veteran and his representative, with 
opportunity to respond.  The case should 
then be returned to the Board.  No action 
is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 



